                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                  PINE BLUFF DIVISION

LEE DALE LOFTON, JR.                                                           PETITIONER


                                      5:19CV00066 BRW/PSH

WENDY KELLEY, DIRECTOR,
Arkansas Department of Correction                                              RESPONDENT


                                            JUDGMENT


          Based on the order entered today, judgment is entered dismissing this petition for writ of

habeas corpus with prejudice. The relief sought is denied. The certificate of appealability is

denied.

          IT IS SO ORDERED this 7th day of August, 2019.


                                                   Billy Roy Wilson
                                                   UNITED STATES DISTRICT JUDGE
